Judgment of conviction of the County Court of Richmond county reversed and new trial ordered, for error in admitting proof of the details of the complaints made. (See Baccio v. People, 41 N. Y. 265; People v. Friedman, 139 App. Div. 795.) Hirschberg, Thomas, Carr and Woodward, JJ., concurred; Burr, J., dissented upon the ground that while the testimony of the officers may have been incompetent, the other evidence corroborating complainant’s testimony was so complete that the error was not prejudicial.